DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 10/18/2022, with respect to claims 1 and 20, regarding the first argument with limitation “the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length of the stator yoke,” have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 10/18/2022, with respect to the rejection of claims 1 and 20 under 35 U.S.C. § 102, regarding the first argument with limitation “the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length of the stator yoke,”  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Applicant's arguments filed 10/18/2022, regarding the second and third arguments on pages 13-15 have been fully considered but they are not persuasive.
Regarding the second argument, applicant argues that Apple fails to disclose “wherein the connecting element has a cross-section along its longitudinal direction that is smaller than a sum of cross-sections of the individual wires of each of the first compressed strand and the second compressed strand.” Examiner disagrees. As can be seen in FIG 6, 7 and 11, the connecting element (18) is made of a thin sheet, cut into U shaped parts. When the cross-section is measured in the longitudinal (axial) direction, it would be of a thin metal sheet as seen in FIG 11, which clearly would have smaller cross-section to the cross-section of the thicker conductor in FIG 11. Thus, the argument is not persuasive.
Regarding the third argument, applicant argues that Okimitsu’s heat sink (also stator core) would not have been able to transfer heat away from the connecting elements (plates) and that the heat sink and the stator core are not distinct elements. Examiner disagrees. In paragraph [0092], Okimitsu discloses “heat generated by current flow in the coil first coil end plates 22, 23, 24 easily transfers to the stator core 10, and the cooling efficiency is thereby improved.” Also, the claim does not necessarily separate the heat sink and the stator core as two distinct objects. The claim merely requires a heat sink to be thermally coupled to the connecting elements, which Okimitsu discloses. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Stock (WO 2015/162586 A2) and Okimitsu (US 2013/0200743).
Regarding claim 1, Apple teaches a stator for an electrical machine (page 1 lines 63-68), the stator comprising: 
a stator yoke (15) including longitudinal grooves (16) that extend along an inner peripheral edge of the stator yoke (15), parallel to a longitudinal axis of the stator yoke (15), each of the longitudinal grooves being separated by stator teeth (FIG 11); 
one or more compressed strands (12) inserted into respective longitudinal grooves (16), each of the compressed strands (12) including a plurality of individual wires (10), each of the individual wires (10) electrically insulated (insulation 11), wherein respective ends (14) of the compressed strands (12) exit the longitudinal grooves (16) of the stator yoke (15) at respective stator yoke heads and protrude from the stator yoke (15) without touching each other, while extending parallel to the longitudinal axis, by a specified length (FIG 11), the individual wires (10) of each compressed strand (12) being electrically conductively connected at the ends (14) of the compressed strand (12); 

    PNG
    media_image1.png
    495
    686
    media_image1.png
    Greyscale

a separate electrically conductive connecting element (18) electrically conductively joining at least first end (14) of a first compressed strand (58) protruding from a stator yoke head to a second end (14) of a second compressed strand (59) protruding from the same stator yoke head in order to form an electrical winding (FIG 11), wherein the first end (14) and the second end (14) come from different longitudinal grooves (16) and mechanically do not touch each other, wherein the connecting element (18) has a cross-section along its longitudinal direction that is smaller than a sum of cross-sections of the individual wires of each of the first compressed strand (58) and the second compressed strand (59), such that in operation of the electrical winding heat is localized to the electrically conductive connecting element with the smaller cross-section (the cross-section when seen from a radial direction is of a thin metal sheet, whereas the compressed strands are thicker in FIG 11).

    PNG
    media_image2.png
    511
    498
    media_image2.png
    Greyscale

Apple fails to teach the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length (LS) of the stator yoke,
a heat sink thermally coupled to the electrically conductive connecting element such that in operation the heat is capable of being dissipated from the electrically conductive connecting element of the electrical winding.
Stock teaches the plurality of individual wires (1e) twisted such that a lay length of the individual wires (1e) as twisted corresponds to an integer divisor of a length (L) of the stator yoke (2),

    PNG
    media_image3.png
    219
    1094
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Stock to teach the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length (LS) of the stator yoke, for the advantages of to prevent domains forming in cross section and to optimize the effect of the electric machine.
Okimitsu teaches a heat sink (stator core 10 used as a heat sink) thermally coupled to the electrically conductive connecting element (22-24) such that in operation the heat is capable of being dissipated from the electrically conductive connecting element (22-24) of the electrical winding ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Okimistu to teach a heat sink thermally coupled to the electrically conductive connecting element such that in operation the heat is capable of being dissipated from the electrically conductive connecting element of the electrical winding, for the advantages of increased cooling efficiency and preventing copper loss in the connecting elements.
	Regarding claim 2/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is metal bracket (made to conduct electricity).
	Regarding claim 3/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is bent along its longitudinal direction (FIG 11).
	Regarding claim 5/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the connecting element (18) has a web-like, staple-like, beam-like, or U-shaped longitudinal profile.
	Regarding claim 6/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein end faces (21, 22) of the connecting element (18) lie essentially in a plane arranged perpendicular to the longitudinal axis (FIG 11).
	Regarding claim 7/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the connecting element (18) have two or three contact projections (19, 20) extending perpendicular to a longitudinal direction of the connecting element (18; FIG 11).
Regarding claim 11/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the first end (14) of the first compressed strand (58) is electrically conductively joined by laser welding to a first end (21) of the connecting element (18) and the second end (14) of the second compressed strand (59) is electrically conductively joined by laser welding to a second end (22) of the connecting element (18; page 3 lines 71-75).
	Regarding claim 12/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein each of the compressed strands (12), at least in an area in which the compressed strands (12) run in the longitudinal grooves (16), has an electrically insulating sheathing (13), which electrically insulates the respective compressed strands (12) from other compressed strands (12) introduced in the respective longitudinal groove (16) and from the stator yoke (15).
	Regarding claim 13/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the conductive connecting element (18) is curved (in U-shape) in its longitudinal direction.
	Regarding claim 14/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein end faces of at least one third of all joined connecting elements (18) of a stator yoke head lie in a plane substantially perpendicular to the longitudinal axis (FIG 6, 11).
	Regarding claim 16/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches an electric motor or generator with a stator according to claim 1 (page 1 lines 63-68).

Regarding claim 20, Apple teaches a method of producing a stator with a stator yoke (15) for an electrical machine (page 1 lines 63-68), the method comprising: 
provisioning the stator yoke (15) including longitudinal grooves (16) extending along its inner peripheral edge of the stator yoke (15) and parallel to a longitudinal axis of the stator yoke (15), each of the longitudinal grooves (16) being separated by stator teeth; 
provisioning compressed strands (12), each of the compressed strands (12) including a plurality of individual wires (10) electrically insulated (by insulation 11); 
inserting one or more compressed strands (12) into respective longitudinal grooves (16), wherein respective ends (14) of the compressed strands (12) exit the longitudinal grooves (16) of the stator yoke (15) at a respective stator yoke heads and protrude from the stator yoke (15) without touching each other, while extending parallel to the longitudinal axis by a specified length, the individual wires (10) of each compressed strand (12) being electrically conductively connected at the ends (14) of the compressed strand (12); and 
electrically conductively joining at least a first end (14) of a first compressed strand (58) protruding from one of the stator yoke heads to a second end (14) of a second compressed strand (59) protruding from the same stator yoke head via a separate electrically conductive connecting element (18) in order to form an electrical winding, wherein the first end (14) and the second end (14) come from different longitudinal grooves 916) and do not mechanically touch each other (FIG 11), wherein the connecting element (18) has a cross-section along its longitudinal direction that is smaller than a sum of cross-section of the individual wires 910) of each of the first compressed strands (58) and the second compressed strand (59), such that in operation of the electrical winding heat is localized to the electrically conductive connecting element (18) with the smaller cross-section (the cross-section when seen from a radial direction is of a thin metal sheet, whereas the compressed strands are thicker in FIG 11).
Apple fails to teach the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length (LS) of the stator yoke,
thermally coupling a heat sink to the electrically conductive connecting element such that in operation the heat is capable of being dissipated from the electrically conductive connecting element of the electrical winding.
Stock teaches the plurality of individual wires (1e) twisted such that a lay length of the individual wires (1e) as twisted corresponds to an integer divisor of a length (L) of the stator yoke (2),

    PNG
    media_image3.png
    219
    1094
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Stock to teach the plurality of individual wires twisted such that a lay length of the individual wires as twisted corresponds to an integer divisor of a length (LS) of the stator yoke, for the advantages of to prevent domains forming in cross section and to optimize the effect of the electric machine.
Okimitsu teaches thermally coupling a heat sink (stator core 10 used as a heat sink) to the electrically conductive connecting element (22-24) such that in operation the heat is capable of being dissipated from the electrically conductive connecting element (22-24) of the electrical winding ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Okimistu to teach thermally coupling a heat sink to the electrically conductive connecting element such that in operation the heat is capable of being dissipated from the electrically conductive connecting element of the electrical winding, for the advantages of increased cooling efficiency and preventing copper loss in the connecting elements.

Claims 4, 9, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Stock (WO 2015/162586 A2) and Okimitsu (US 2013/0200743) as applied to claim 1 and 20 above, and further in view of Iki (US 10,389,198).
Regarding claim 4/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is designed as a bent band (FIG 11).
Apple in view of Stock and Okimistu fails to teach the connecting element is made of copper.
Iki teaches the connecting element (40) is made of copper (col. 10 lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimistu to incorporate Iki to teach the connecting element is made of copper, as copper is a very well known material used as conductors, which has good electric conductivity and cheap cost.
Regarding claim 9/1, Apple in view of Stock and Okimistu was discussed above in claim 1. Apple in view of Stock and Okimistu fails to teach wherein the specified length is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand and the second compressed strand.
Iki teaches wherein the specified length (L2) is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand (26) and the second compressed strand (27; the largest diameter of coil 26 and 27 is similar to the length L2; FIG 15).
While the drawings are not to scale, it is obvious from the drawings that ten times the largest diameter of the coils (26, 27) in FIG 15 is larger than the length of ends of the coils.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimistu to incorporate Iki to teach wherein the specified length is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand and the second compressed strand, for the advantages of axially slimmer stator for a smaller motor size.
Regarding claim 17/16, Apple in view of Stock and Okimistu was discussed above in claim 16. Apple in view of Stock and Okimistu fails to disclose a vehicle with the electric motor or generator according to claim 16.
Iki discloses an electric rotary machine that can be mounted on an electric vehicle, a hybrid vehicle and the like (col. 1 lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimistu to incorporate Iki to use the electric motor or generator of Apple for a vehicle, as the use of electric motors in vehicles is widely known and is being widely used.
Regarding claim 19/17, Apple in view of Stock, Okimistu and Iki was discussed above in claim 17. Iki further teaches wherein the vehicle is a motor vehicle, a rail vehicle, a watercraft, an underwater vehicle, a spacecraft, a golf car, a cable-guided shuttle, an industrial truck, a hoist, an aircraft, a construction machine, or a machine tool (col. lines 6-8).

Regarding claim 21/20, Apple in view of Stock and Okimistu was discussed above in claim 20. Apple in view of Stock and Okimistu fails to teach wherein the length is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand and the second compressed strand.
Iki teaches wherein the length (L2) is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand (26) and the second compressed strand (27; the largest diameter of coil 26 and 27 is similar to the length L2; FIG 15).
While the drawings are not to scale, it is obvious from the drawings that ten times the largest diameter of the coils (26, 27) in FIG 15 is larger than the length of ends of the coils.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimistu to incorporate Iki to teach wherein the specified length is smaller than a limit value, wherein the limit value is smaller than ten times a largest diameter of a cross-section of the first compressed strand and the second compressed strand, for the advantages of axially slimmer stator for a smaller motor size.

Claims 10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Stock (WO 2015/162586 A2) and Okimitsu (US 2013/0200743)  as applied to claim 1 and 20 above, and further in view of Holzheu et al. (US 2004/0046475).
Regarding claim 10/1, Apple in view of Stock and Okimitsu was discussed above in claim 1. Apple further teaches wherein the individual wires (10) of each compressed strand (12) are mechanically compacted at their ends (12; by connecting element 18).
Apple fails to teach wherein the individual wires are compacted by ultrasound and electrically connected by laser welding.
Holzheu discloses a method of connecting conductive layers through ultrasonic or laser welding ([0085]). The method would be used easily to connect the individual wires of Apple to hold the wires together.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimitsu to incorporate Holzheu to teach connecting the individual wires through ultrasonic and laser welding, for the advantages of a robust compressed strands.

Regarding claim 22/20, Apple in view of Stock and Okimitsu was discussed above in claim 20. Apple further teaches wherein the individual wires (10) of each compressed strand (12) are mechanically compacted at their ends (12; by connecting element 18).
Apple fails to teach wherein the individual wires are compacted by ultrasound and electrically connected by laser welding.
Holzheu discloses a method of connecting conductive layers through ultrasonic or laser welding ([0085]). The method would be used easily to connect the individual wires of Apple to hold the wires together.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimitsu to incorporate Holzheu to teach connecting the individual wires through ultrasonic and laser welding, for the advantages of a robust compressed strands.
Regarding claim 23/20, Apple in view of Stock and Okimitsu was discussed above in claim 20. Apple further teaches electrically conductively joining the first end (14) of the first compressed strand (58) to a first end (21) of the connecting element (58); and
Electrically conductively joining the second end (14) of the second compressed strand (59) to a second end (22) of the connecting element (18).
Apple in view of Stock and Okimitsu fails to teach electrically conductively joining by laser welding.
Holzheu discloses a method of connecting conductive layers through laser welding ([0085]). The method would be used easily to connect the individual wires of Apple to hold the wires together.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple in view of Stock and Okimitsu to incorporate Holzheu to teach connecting the individual wires through laser welding, for the advantages of a robust compressed strands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINKI CHANG/           Examiner, Art Unit 2834             

/AHMED ELNAKIB/           Primary Examiner, Art Unit 2834